Claims 1, 9, 10, 12, 14, 18, 20, 23-25, 27, 29-34 and 36 are pending in application. Claims 2-8, 11, 13, 15-17, 19, 21, 22, 26, 28 and 35 have been cancelled.  Claims 25, 27, and 29-34 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 9, 10, 12, 14, 18, 20, 23, 24 and 36 are under consideration. 
Claim 23 was not rejected over the prior art of record in the 07/01/2022 Non-Final Rejection.  Said claim is rejected in view of the newly discovered reference to McLaren et al. (US 2004/00414429). 
The rejections over Oleske and DE’603 taken individually have been withdrawn in view of the present amendment.  Neither Oleske nor DE’603 discloses a composite material having a cloth embedded in the first and second adhesive layers, or a structural skin comprising a fiber glass mat which is impregnated with the second adhesive layer.   
Other rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10, 12, 14, 18, 20, 23, 24 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear as to which spatial relationship is between an open area core and a moisture resistant seal.   Does Applicant want to convey a seal formed along the peripheries of the high gloss surface and the structural skin to fully encapsulate the core to protect the core from the moisture?  Appropriate correction is requested.  
Further, it is not clear what is meant by the high gloss surface sheet formed of thermoplastic.  Does Applicant want to convey a thermoplastic material? 
As to claim 12, the recitation of the cloth embedded in the first adhesive layer was already cited in parent claim.  
As to claim 36, it is confusing as to which edge is referred to an edge defining a moisture resistant seal. Is that a side surface edge, a top surface edge or a bottom surface edge?  
Further, it is unclear as to which spatial relationship is between an open area core, a structural skin and a high gloss surface layer in view of formation of a moisture resistant seal.   Could the open area core be partially encapsulated by the structural skin and the high gloss surface layer?  That does not seem within the scope of the claimed invention.  In view of Applicant’s disclosure, the high gloss surface and the structural skin are attached to each other at the peripheries, thereby forming a seal along the peripheries.  By forming the seal, the open area core is fully encapsulated by the structural skin and the high gloss surface layer and protected from the moisture degradation.   Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 106003850 (hereinafter “CN’850”). 
CN’850 discloses a composite structure comprising a first fiber reinforced thermoplastic panel, a second fiber reinforced thermoplastic panel, and a honeycomb intermediate plate sandwiched between and fully encapsulated by the first and second fiber reinforced thermoplastic panels to form an edge wrapped around the periphery of the honeycomb intermediate plate (figure 1; paragraphs 37, and 45-46).  
The honeycomb intermediate plate is comprised of a first non-woven fabric layer, a first hot-melt adhesive layer, a foam-filled honeycomb core, a second hot-melt adhesive layer, a second non-woven fabric layer (paragraph 43).  The honeycomb intermediate plate is formed by thermocompression where a mold is closed, pressed and heated at a temperature which is higher than a melting point of the first and second hot-melt adhesive layers for 60 s (paragraph 34).  This is a clear indication that the first and second hot-melt adhesive would melt and flow in the openings of the honeycomb core.  
The first non-woven fabric layer and the second non-woven fabric layer correspond to the claimed embedded cloth of non-woven fibers in the first and second adhesive layers. 
The first and second fiber reinforced thermoplastic panels are obtained by injection molding of thermoplastic polyurethane and glass fibers (paragraph 46).  The first fiber reinforced thermoplastic panel is made of the same material as the gloss surface sheet disclosed in Applicant’s disclosure; therefore, the examiner takes the position that the first fiber reinforcing thermoplastic panel would inherently have a high gloss surface as like material has like property.  The first reinforced thermoplastic panel is comprised of a thermoplastic polyurethane resin matrix and fibers incorporated therein (paragraphs 20 and 44).  Hence, the first reinforced thermoplastic panel reads on the claimed high gloss surface layer comprising a  thermoplastic polyurethane resin. 
The second fiber reinforced thermoplastic panel comprises a thermoplastic polyurethane resin matrix, and continuous glass fiber or a glass fiber mat incorporated therein (paragraphs 20 and 44).   The second fiber reinforced thermoplastic panel reads on the claimed structural skin comprising a glass fiber mat.  As the second adhesive layer and the resin matrix of the second fiber reinforced thermoplastic panel are made of the same thermoplastic polyurethane (paragraph 44).  Therefore, the glass fiber mat is impregnated with the thermoplastic polyurethane matrix resin and thus the second adhesive layer.   
As to claim 9, the first fiber reinforcing thermoplastic panel has thickness of 0.5 mm (paragraph 44). 
As to claim 10, the honeycomb core has a thickness of 6 mm (paragraph 42).  A ratio of the thickness of the first reinforcing thermoplastic panel to the thickness of the honeycomb core is 0.5: 6 or 1:12 within the claimed range. 
As to claim 18, the first and second adhesive layers are thermoplastic polyurethane hot-melt adhesives (paragraph 34).  
As to claim 20, the openings of the honeycomb core are filled with a foam material (paragraph 33). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN’850 as applied to claim 1 above, and further in view of DE 10 2007039126 (hereinafter “DE’126”).
CN’850 discloses that the honeycomb intermediate plate is comprised of a first non-woven fabric layer, a first hot-melt adhesive layer, a foam-filled honeycomb core, a second hot-melt adhesive layer, a second non-woven fabric layer (paragraph 43).  The honeycomb intermediate plate is formed by thermocompression where a mold is closed, pressed and heated at a temperature which is higher than a melting point of the first and second hot-melt adhesive layers for 60 s (paragraph 34).  This is a clear indication that the first non-woven layer would be embedded in the first adhesive layer upon thermocompression.  The first fiber reinforcing thermoplastic panel has thickness of 0.5 mm (paragraph 44). 
CN’850 does not explicitly disclose the first fiber reinforcing thermoplastic panel is a sheet molding compound.  
DE’126, however, discloses a composite panel comprising a foam-filled honeycomb core and a SMC layer provided on each side of the foamed-filled honeycomb core (paragraph 1; and figure 1).  The SMC layer in a sheet form is comprised of a resin matrix and glass fibers incorporated therein (paragraph 5).  The composite panel is light with a high load-bearing capacity under bending loads (paragraph 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the SMC layer for the first fiber reinforcing thermoplastic panel motivated by the desire to provide a composite structure which is light with a high load-bearing capacity under bending loads.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CN’850 in view of DE’126 as applied to claim 1 above, further in view of US 2017/0203535 to Oleske (hereinafter “Oleske”).
The combined teachings of CN’850 and DE’126 result in a SMC having a thickness of 0.5 mm.  However, the combination of the cited references fails to disclose a cell diameter of the honeycomb core. 
Oleske, however, discloses a sag-resistant substrate comprising a honeycomb core having a plurality of open cells with a cell height of 0.2 to 4 in, and a cell diameter of 1/2 in or 12.7 mm, a first facing layer attached to the core by a first adhesive, a second facing layer attached to the core by a second adhesive wherein the first adhesive has a lower glass transition temperature than the second adhesive (abstract, and paragraph 13).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the honeycomb core having a honeycomb core having a cell diameter of 12.7 mm motivated by the desire to provide great sag resistance. 

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CN’850 as applied to claim 1 above, and further in view of US 2004/00414429 to McLaren et al. (hereinafter “McLaren”). 
CN’850 does not explicitly disclose a gasket disposed at the peripheries of the first and second fiber reinforced panels to form a seal.  By forming the seal, the first and second fibers reinforced panels encapsulate the honeycomb core to protect the honeycomb core from degradation.  
McLaren, however, discloses a closure panel comprising a first panel, a second panel attached to each other at their perimeter portions to form a cavity and an intermediate material is inserted into the cavity (paragraphs 25 and 35).  Each panel can be adhered to the intermediate layer by an adhesive (paragraph 35).  
The intermediate material is made of a foam material (paragraph 35). 
The first and second panels are formed of a thermoplastic material or a SMC (paragraph 20).  
McLaren further discloses that one or more gaskets is provided to form a liquid tight seal along the peripheries of the panels (paragraph 25; and figure 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more gaskets along the perimeter portions of the first and second panels motivated by the desire to assist in sealing the perimeter portions, thereby forming a liquid tight seal to protect the honeycomb intermediate plate from degradation. 
Response to Arguments
Applicant alleges that CN’850 fails to disclose the claimed invention.  The examiner respectfully disagrees. 
CN’850 discloses a composite structure comprising a first fiber reinforced thermoplastic panel, a second fiber reinforced thermoplastic panel, and a honeycomb intermediate plate sandwiched between and fully encapsulated by the first and second fiber reinforced thermoplastic panels to form an edge wrapped around the periphery of the honeycomb intermediate plate (figure 1; paragraphs 37, and 45-46).  
The honeycomb intermediate plate is comprised of a first non-woven fabric layer, a first hot-melt adhesive layer, a foam-filled honeycomb core, a second hot-melt adhesive layer, a second non-woven fabric layer (paragraph 43).  The honeycomb intermediate plate is formed by thermocompression where a mold is closed, pressed and heated at a temperature which is higher than a melting point of the first and second hot-melt adhesive layers for 60 s (paragraph 34).  This is a clear indication that the first and second hot-melt adhesive would melt and flow in the openings of the honeycomb core.  
The first non-woven fabric layer and the second non-woven fabric layer correspond to the claimed embedded cloth of non-woven fibers in the first and second adhesive layers. 
The first and second fiber reinforced thermoplastic panels are obtained by injection molding of thermoplastic polyurethane and glass fibers (paragraph 46).  The first fiber reinforced thermoplastic panel is made of the same material as the gloss surface sheet disclosed in Applicant’s disclosure; therefore, the examiner takes the position that the first fiber reinforcing thermoplastic panel would inherently have a high gloss surface as like material has like property.  The first reinforced thermoplastic panel is comprised of a thermoplastic polyurethane resin matrix and fibers incorporated therein (paragraphs 20 and 44).  Hence, the first reinforced thermoplastic panel reads on the claimed high gloss surface layer comprising a  thermoplastic polyurethane resin. 
The second fiber reinforced thermoplastic panel comprises a thermoplastic polyurethane resin matrix, and continuous glass fiber or a glass fiber mat incorporated therein (paragraphs 20 and 44).   The second fiber reinforced thermoplastic panel reads on the claimed structural skin comprising a glass fiber mat.  As the second adhesive layer and the resin matrix of the second fiber reinforced thermoplastic panel are made of the same thermoplastic polyurethane (paragraph 44).  Therefore, the glass fiber mat is impregnated with the thermoplastic polyurethane matrix resin and thus the second adhesive layer.   
Accordingly, the rejections over CN’850 taken alone and in combination with other references are maintained. 

Claims 1, 9, 10, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0389107 to Kiesewetter et al. (hereinafter “Kiesewetter”) 
in view of CN’850.  
Kiesewetter discloses a vehicle component comprising an inner plastic cover layer 7 and an outer plastic cover layer 6, and a core layer disposed between the inner and outer plastic cover layers.  The vehicle component further includes an outer shell layer 8 provided on the outer plastic cover layer (figure 1).  The outer shell layer is a laminate of a sheet molding compound (SMC) layer 9 and an in-mold coating (IMC) topcoat layer 10 (figure 2).   The core layer is made of a foam or a paper honeycomb (paragraph 45).  
The inner and outer plastic cover layers, each contains a thin polyurethane adhesive layer and a fiber mat embedded therein (paragraph 45). 
The SMC layer is adhered to the honeycomb core by the polyurethane adhesive which is penetrating in the honeycomb core and thus the open pores of the honeycomb core (paragraphs 20 and 50). 

    PNG
    media_image1.png
    277
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    505
    media_image2.png
    Greyscale
As to 

Kiesewetter further discloses that the vehicle component can have the SMC layer on both sides of the honeycomb core (paragraph 56).  The SMC layer that is adjacent to the outer plastic cover layer 6 reads on the claimed high gloss surface layer.  The SMC layer that is adjacent to the inner plastic cover layer 7 reads on the claimed structural skin.  During the molding process, the SMC layers would be joined together at their peripheries to form an edge as like material has like property. 
Kiesewetter does not explicitly disclose a glass fiber mat disposed on the inner plastic cover layer 7 and said glass fiber mat is impregnated with the polyurethane adhesive. 
CN’850, however, discloses a composite structure comprising a first fiber reinforced thermoplastic panel, a second fiber reinforced thermoplastic panel, and a honeycomb intermediate plate sandwiched between and fully encapsulated by the first and second fiber reinforced thermoplastic panels to form an edge wrapped around the periphery of the honeycomb intermediate plate (figure 1; paragraphs 37, and 45-46).  
The honeycomb intermediate plate is comprised of a first non-woven fabric layer, a first hot-melt adhesive layer, a foam-filled honeycomb core, a second hot-melt adhesive layer, a second non-woven fabric layer (paragraph 43).  The honeycomb intermediate plate is formed by thermocompression where a mold is closed, pressed and heated at a temperature which is higher than a melting point of the first and second hot-melt adhesive layers for 60 s (paragraph 34).  This is a clear indication that the first and second hot-melt adhesive would melt and flow in the openings of the honeycomb core.  
The first non-woven fabric layer and the second non-woven fabric layer correspond to the claimed embedded cloth of non-woven fibers in the first and second adhesive layers. 
The first and second fiber reinforced thermoplastic panels are obtained by injection molding of thermoplastic polyurethane and glass fibers (paragraph 46).  The first reinforced thermoplastic panel is comprised of a thermoplastic polyurethane resin matrix and fibers incorporated therein (paragraphs 20 and 44).  
The second fiber reinforced thermoplastic panel comprises a thermoplastic polyurethane resin matrix, and continuous glass fiber or a glass fiber mat incorporated therein (paragraphs 20 and 44).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a glass fiber reinforced thermoplastic polyurethane panel disclosed in CN’850 as a facing material adjacent to the inner plastic cover layer disclosed in Kiesewetter because the SMC and the fiber reinforced thermoplastic polyurethane panel have been shown in the art to be recognized equivalent facing materials for the composite structure and the selection of these known equivalents to be used as facing materials for the composite structure will be within the level of the ordinary skill in the art.  	
As the adhesive layer of Kiesewetter and the resin matrix of the modified second fiber reinforced thermoplastic panel are made of the same thermoplastic polyurethane.  Therefore, the glass fiber mat is impregnated with the thermoplastic polyurethane matrix resin and thus the adhesive layer.   
 As to claim 9, the SMC layer has a thickness of from 1 to 2.5 mm (paragraph 46). 
As to claims 12 and 14, Kiesewetter does not explicitly disclose the SMC having a thickness of less than 1.5 mm while retaining the high gloss surface.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the SMC layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the SMC layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a SMC layer having a thickness in the range instantly claimed motivated by the desire to provide a vehicle outer surface component at low cost and high surface quality.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 18, the inner and outer plastic cover layers, each contains a thin polyurethane adhesive layer and a fiber mat embedded therein (paragraph 45). 
As to claims 10 and 20, Kiesewetter does not explicitly disclose a ratio of a thickness of the SMC to a thickness of the honeycomb core, nor do the open pores of the honeycomb core comprise a foam material. 
 CN’850, however, discloses a composite structure comprising a first fiber reinforcing thermoplastic panel, a second fiber reinforcing thermoplastic panel, and a honeycomb intermediate plate sandwiched between and fully encapsulated by the first and second fiber reinforcing thermoplastic panels to form an edge wrapped around the periphery of the honeycomb intermediate plate (figure 1; paragraphs 37, and 45-46).  
The honeycomb intermediate plate is comprised of a first non-woven fabric layer, a first hot-melt adhesive layer, a foam-filled honeycomb core, a second hot-melt adhesive layer, a second non-woven fabric layer (paragraph 43).  The honeycomb intermediate plate is formed by thermocompression where a mold is closed, pressed and heated at a temperature which is higher than a melting point of the first and second hot-melt adhesive layers for 60 s (paragraph 34).  
The honeycomb core has a thickness of 6 mm (paragraph 42).  
The openings of the honeycomb core are filled with a foam material (paragraph 33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of a thickness of the high gloss surface layer to a thickness of the honeycomb core in the range instantly claimed motivated by the desire to add strength, thereby improving dimensional stability for the vehicle component. 
The combined teachings of Kiesewetter and CN’850 result in a vehicle component comprising a honeycomb with a thickness of 6 mm and a SMC with a thickness of 1-2.5 mm.  Therefore, a ratio of a thickness of the SMC to a thickness of the honeycomb core would be 0.17:1 to 0.42:1 within the claimed range.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the honeycomb core with a foam material motivated by the desire to impart thermal insulation properties to the vehicle component. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter in view of CN’850 as applied to claim 1 above, and further in view of Oleske. 
Kiesewetter does not explicitly disclose the pore diameter of the honeycomb core. 
Oleske, however, discloses a sag-resistant substrate comprising a honeycomb core having a plurality of open cells with a cell height of 0.2 to 4 in, and a cell diameter of 1/2 in or 12.7 mm, a first facing layer attached to the core by a first adhesive, a second facing layer attached to the core by a second adhesive wherein the first adhesive has a lower glass transition temperature than the second adhesive (abstract, and paragraph 13).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the honeycomb core having a honeycomb core having a cell diameter of 12.7 mm motivated by the desire to provide great sag resistance. 

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter in view of CN’850 as applied to claim 1 above, and further in view of McLaren. 
Neither Kiesewetter nor CN’850 discloses a gasket disposed at the peripheries of the first and second facing materials to form a seal.  By forming the seal, the first and second facing materials encapsulate the honeycomb core to protect the honeycomb core from degradation.  
McLaren, however, discloses a closure panel comprising a first panel, a second panel attached to each other at their perimeter portions to form a cavity and an intermediate material is inserted into the cavity (paragraphs 25 and 35).  Each panel can be adhered to the intermediate layer by an adhesive (paragraph 35).  
The intermediate material is made of a foam material (paragraph 35). 
The first and second panels are formed of a thermoplastic material or a SMC (paragraph 20).  
McLaren further discloses that one or more gaskets is provided to form a liquid tight seal along the peripheries of the panels (paragraph 25; and figure 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more gaskets along the perimeter portions of the first and second panels motivated by the desire to assist in sealing the perimeter portions, thereby forming a liquid tight seal to protect the honeycomb core from degradation. 
Response to Arguments
Kiesewetter does not disclose a composite sandwich structure comprising a structural skin layer comprising a fiber glass mat which is impregnated with the second adhesive layer.  However, new combination of Kiesewetter and CN’850 suggests the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/420,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application fully encompass the claim of the current invention.  
It appears that the composite sandwich panel assembly in the claimed invention and the reference application are made of the same materials.  Therefore, it is not seen that partial filling of the first adhesive layer into plurality of pores of the open area core would not be present because like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 12, 14, 18, 20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/420,160 (reference application) in view of CN’850.  
The claims of the reference application disclose each and every limitation of the claim with the exception that a cloth of woven or non-woven fibers is embedded in the first and second adhesive layers wherein the first and second adhesive layers are made of a polyurethane adhesive.  There is no indication that the high gloss surface sheet has a thickness of 0.5 to 3.5 mm, and a ratio of a thickness of the high gloss surface sheet to a thickness of the open are core in a range of 0.01:1 to 1:1. 
CN’850, however, discloses a composite structure comprising a first fiber reinforced thermoplastic panel, a second fiber reinforced thermoplastic panel, and a honeycomb intermediate plate sandwiched between and fully encapsulated by the first and second fiber reinforced thermoplastic panels to form an edge wrapped around the periphery of the honeycomb intermediate plate (figure 1; paragraphs 37, and 45-46).  
The honeycomb intermediate plate is comprised of a first non-woven fabric layer, a first hot-melt adhesive layer, a foam-filled honeycomb core, a second hot-melt adhesive layer, a second non-woven fabric layer (paragraph 43).  
The first fiber reinforcing thermoplastic panel has thickness of 0.5 mm (paragraph 44).  The honeycomb core has a thickness of 6 mm (paragraph 42).  A ratio of the thickness of the first reinforcing thermoplastic panel to the thickness of the honeycomb core is 0.5: 6 or 1:12 within the claimed range. 
The first and second adhesive layers are thermoplastic polyurethane hot-melt adhesives (paragraph 34).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to embed a cloth in the first and second adhesive layers motivated by the desire to add strength to the composite sandwich panel assembly. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane adhesive for the first and second adhesive layers motivated by the desire to obtain improved adhesion strength between the open area core, the structural skin and the high gloss surface layer. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the high gloss surface layer having a thickness and a ratio of the thickness of the high gloss surface layer to the thickness of the open area core in the ranges instantly claimed motivated by the desire to add strength and thus great dimensional stability to the composite sandwich panel assembly. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The claims of the reference application do not teach the claims of the present invention.  However, new combination of the claims of the reference application and CN’850 suggests the claims of the current invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curfman et al. (US 2017/0348951) discloses a trim component comprising first, second skin layers and a core layer sandwiched between the first and second skin layers (abstract).  The trim component includes a seal formed along the periphery thereof (paragraph 21; and figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788